JUSTICE SIMON, dissenting: I believe that the determination that the September 11 injury did not cause claimant’s later symptoms is against the manifest weight of the evidence and contrary to law. I would reverse and remand to the Industrial Commission for computation of disability benefits. I disagree first with the majority’s conclusion that claimant’s symptoms prior to her surgery in December 1979 were due to a congenital condition of the sesamoid bones rather than to an injury suffered at work. In view of the uncontradicted evidence that Miss Zick felt pain in that area after the two accidents at work but felt none before, combined with Dr. Smith’s testimony that the congenital deformity alluded to by Drs. Fischer and Meszaros could not cause pain by itself, I find it difficult to escape the conclusion that the accidents caused the pain. Drs. Fischer and Meszaros, on whose testimony the Industrial Commission relied, merely pointed out that there was no fracture of the sesamoid bones. The fact remains that claimant felt pain severe enough to induce her to undergo two operations in 1979. The absence of a fracture does not mean that there was no pain. Discomfort can be caused by a wide variety of things other than a bone fracture; Dr. Fischer in fact attributed the pain to an entrapment of the medial plantar nerve in the great toe, and stated in answer to a question as to whether there was any relation between the September 1979 accidents and her condition following the later operations, “I have to say that it all started in September, of course. I mean that’s self evident.” As the record reveals no testimony that the congenital condition alone could have caused pain, a possibility which is by no means self-evident, I would hold any determination that it did to be against the manifest weight of the evidence. See Brooks v. Industrial Com. (1979), 78 Ill. 2d 150, 155-56. I disagree on a more fundamental level, however, with the majority’s holding that even if claimant’s current disability was caused by an operation induced by work-related pain, she cannot recover for it if the choice of doctors was her own. This stark limitation is a departure from our workers’ compensation statute (Ill. Rev. Stat. 1979, ch. 48, par. 138.1 et seq.) and has no precedent in our common law. Professor Larson, in his treatise on workmen’s compensation, notes that it is “now uniformly held that aggravation of the primary injury by medical or surgical treatment is compensable” (1 A. Larson, Workmen’s Compensation sec. 13.21, at 3—384 (1978)) and notes, citing an Illinois case (Duvardo v. Moore (1951), 343 Ill. App. 304), that this maxim is often used to support holdings that a claimant cannot sue in tort for malpractice because the workmen’s compensation remedy is exclusive (1 A. Larson, Workmen’s Compensation sec. 13.21, at 3—389 (1978)). Claimants have recovered under workers’ compensation even where the “medical treatment” consisted of the claimant’s own application of home remedies (Tierney v. Independent Warehouse Co. (1962), 16 A.D.2d 844, 227 N.Y.S.2d 548) or of his submission to the advice or physical treatment of a co-employee who was not a doctor (Fishman v. S.W. Layton, Inc. (1954), 284 A.D. 165, 130 N.Y.S.2d 656 (advice); State ex rel. Adriatic Mining Co. v. District Court (1917), 137 Minn. 435, 163 N.W. 755 (treatment); Cline v. Studebaker Corp. (1915), 189 Mich. 514, 155 N.W. 519 (treatment)), on the theory that the supposed remedy would not have been resorted to had it not been for the pain caused by the original work-related injury. According to Larson, it is only where the claimant knowingly chooses to be treated by a charlatan rather than a medical doctor that a break in the chain of compensable consequences should be found. See 1 A. Larson, Workmen’s Compensation sec. 13.21, at 3—395 (1978). The cases in Illinois are not to the contrary. This court uses a “but-for” test to determine whether an initial work-related injury causes a subsequent injury for which compensation is sought. (International Harvester Co. v. Industrial Com. (1970), 46 Ill. 2d 238, 245.) The International Harvester decision, in announcing this rule, noted that “[c]lear illustrations of this chain of causation relationship are cases where a second injury occurs due to treatment for the first” (46 Ill. 2d 238, 245). This strong observation formed the holding in several cases, decided both before and after International Harvester. (See Brooks v. Industrial Com. (1979), 78 Ill. 2d 150; Shell Oil Co. v. Industrial Com. (1954), 2 Ill. 2d 590; Huntoon v. Pritchard (1939), 371 Ill. 36; Lincoln Park Coal & Brick Co. v. Industrial Com. (1925), 317 Ill. 302; Kivish v. Industrial Com. (1924), 312 Ill. 311.) The claimant in Brooks was employed by a hospital but sought treatment from doctors at another hospital, apparently on her own initiative; that did not prevent this court from ruling an injury resulting from such treatment compensable. It is unclear from the opinion in Huntoon who selected the doctor, while in Shell Oil one but not both of the doctors involved had been selected by the employer. Yet neither of those decisions attached any significance to whose doctor was involved or whose idea it was that the claimant consult him. Only in Lincoln Park Coal and Kivish was an issue made of this, the court in the former case observing: “[Respondent] refused to pay further compensation until the nature, extent and probable duration of the disability could be ascertained, and required [claimant] to submit to an examination by a physician of its own selection to determine that question. If there had been no injury there would have been no examination, and if there had been no examination there would have been no burn.” (317 Ill. 2d 302, 306.) However, nothing in Lincoln Park Coal or Kivish states or even suggests that the but-for connection found in those cases would not exist where the employer did not provide or recommend a doctor or condition further payment of benefits on visiting such a doctor. The later cases I have cited did not interpret Lincoln Park Coal or Kivish as being so limited. To follow those two decisions as narrowly as the majority does here, with no further discussion of their rationale, is to make the unrealistic assumption that injured employees do not voluntarily consult doctors of their own choice without some prodding from their employers. In this case the claimant made a natural and understandable response to pain in her foot: she consulted several licensed medical doctors of her choice, as it was her statutory right to do (Ill. Rev. Stat. 1979, ch. 48, par. 138.8(a)), and agreed to surgery by one of them. As long as the pain was initially related to her work, what difference does it make who selected the doctors? The risk of mistreatment, though slight, is present whenever one consults a doctor. The majority opinion is likely to result in employers being less willing to recommend doctors to their injured employees for fear that their recommendation will lead to liability for further benefits in case such mistreatment occurs. Some employees may be unfamiliar with the medical community in their city and may therefore be dependent on such a recommendation for prompt relief. I feel that the law should encourage employers to be solicitous with regard to the health of their employees, rather than discouraging such concern as the majority has done here. I therefore dissent.